Title: To George Washington from Henry Knox, 14 January 1788
From: Knox, Henry
To: Washington, George

 

My dear Sir
New York 14 January 1788

Some time has elapsed since my writing to you as I had nothing to offer but what you were acquainted with through the medium of the public papers.
The new constitution has hitherto been as well received as could have been expected, considering the various existing opinions prejudices, and parties in the respective states.
In addition to Delaware Pensylvania, and New Jersey, Connecticut has adopted the Constitution by a noble majority of 127 to 40. This event took place on the 9th instant. I call the majority a noble one because it included every character in the convention of any real importance excepting Genl James Wadsworth, whom you may remember commandant of a brigade of Connecticut militia in the year 1776. Colonel Wadsworth writes me that the present Governor and Lieutenant Governor The late Governor, The judges of the supreme Court and the Council were of the convention and all for the constitution excepting Jas Wadsworth.
The Massachusetts Convention were to meet on the 9th. The decision of Connecticut will influence in a degree their determination and I have no doubt that the Constitution will be adopted in Massachusetts—But it is at this moment questionable whether it will be by a large majority.
There are three parties existing in that state at present, differing in their numbers and greatly differing in their wea[l]th and talents.
The 1st is the Commercial part, of the state to which are added, all the men of considerable property, The clergy—the Lawyers—including all the judges of all the courts, and all the officers of the late army, and also the neighbourhood of all the great Towns—its numbers may include 3/7th of the State. This party are for the most vigorous government perhaps many of them would have been still more pleased with the new Constitution had it been more analagous to the british Constitution.
The 2d party, are the eastern part of the state lying beyond New Hampsher formerly the Province of Main—This party are cheifly looking towards the erection of a new state, and the Majority of them will adopt or reject the New Constitution as it may

facilitate or retard their designs, without regarding the merits of the great question—This party 2/7ths.
The 3d party are the Insurgents, or their favorers, the great majority of whom are for an annihilation of debts public & private, and therefore they will not approve the new constitution—This party 2/7ths.
If the 1st and 2d party agree as will be most probable, and also some of the party stated as in the insurgent interest, the Constitution will be adopted by a great majority notwithstanding all the exertions to the Contrary.
Mr Samuel Adams has declared he will oppose it in the Convention, to the very great disgust of the people of Boston his constituents It is said Boston were about to take some spirited measures to prevent the effect of this opposition.
You will see by the enclosed paper that the affairs between france & England are accomadated. I am my dear Sir Your affectionate

H. Knox


Mrs Knox unites in presenting our affectionate compliments of the season to you & Mrs Washington and Also to Colo. Humphreys.

